DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a specific way of protecting data during processing. The claims require representing the state of the stage of a data processing pipeline by a graph-based data structure, the use of key-value store for hashes of graph segments of the data structure for the computation and memory locations of the graph segments, moving the state part of the computation from protected memory to unprotected memory, loading that part back to the protected memory and checking the integrity of the computation via the hash.
Prior art Lin et al. (US 2008/0250251) discloses the movement of code from protected memory to unprotected memory to be operated on. Prior art Blair et al. (US 2015/0207805) discloses the checking of integrity via hash table comprising of key-value pairs. Prior art Blevins (US 2022/0027992) also discloses the use of hash values and key-value pairs to verify that records have not been tampered with. Prior art Mahadik (US 2022/0035794) discloses the implementation of graph data structure as a set of key-value indices.
Although the prior art discloses some parts of the invention the prior art alone or as a combination does not disclose “ implementing a stage of a data processing pipeline in a trusted execution environment, wherein a state of the stage is represented by a graph-based data structure; reserving protected memory of the trusted execution environment for computations of the stage; maintaining a key-value store in the protected memory, the key-value store including hashes of graph segments of the graph-based data structure for the computations and memory locations of the graph segments; moving a state part of the computations from the protected memory to unprotected memory; and loading the state part of the computations back to the protected memory, wherein an integrity of a computation using the state part of the computations is checked using the hashes in the key-value store” as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136